     Case 3:11-cv-00041-MMD-CLB Document 84 Filed 06/04/20 Page 1 of 1



1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     ROBERT W. ELLIOTT,                                 Case No. 3:11-cv-00041-MMD-CLB

7                                       Petitioner,                      ORDER
             v.
8
      E.K. MCDANIEL, et al.,
9
                                    Respondents.
10

11          Robert W. Elliott’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254

12   is before the court on Petitioner’s motions to extend time. (ECF Nos. 82, 83.) The Court

13   finds good cause exists to grant the motions.

14          It is therefore ordered that Petitioner’s second motion for extension of time to file

15   a reply in support of the petition (ECF No. 82) is granted nunc pro tunc.

16          It is further ordered that Petitioner’s third motion for extension of time to file a reply

17   in support of the petition (ECF No. 83) is granted. Petitioner must file his reply on or before

18   June 15, 2020.

19          DATED THIS 4th day of June 2020.

20

21

22                                                       MIRANDA M. DU, CHIEF JUDGE
                                                         UNITED STATES DISTRICT COURT
23

24

25

26
27

28
